Citation Nr: 1441723	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  11-25 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to special monthly compensation based on aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1990 to February 1994.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems do not include any non-duplicative materials pertinent to the present appeal, other than an Informal Hearing Presentation submitted by the Veteran's representative.

In March 2013 the Veteran filed an application for acquiring specially adapted housing or a special home adaptation grant.  As this issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDING OF FACT

The Veteran's service-connected conditions render him so helpless as to be in the need of regular aid and attendance.


CONCLUSION OF LAW

The requirements for special monthly compensation on account of being in the need of the aid and attendance of another person have been met.  38 U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.351, 3.352 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant asserts that he requires regular assistance from a caregiver in order to complete the activities of daily living. 

Special monthly compensation is warranted if a veteran is in need of regular aid and attendance.  38 U.S.C.A. § 1521(d).  The need for aid and attendance is defined as helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  38 C.F.R. § 3.351(b).  A veteran will be considered in need of aid and attendance if he is (1) blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c). 

Under 38 C.F.R. § 3.352(a), the following criteria will be accorded consideration in determining the need for regular aid and attendance: the inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without such aid, such as supports, belts, lacing at the back, etc.); the inability of a claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.

It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made. The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole. It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need. 38 C.F.R. § 3.352(a).

The Veteran does not assert, and the evidence does not show, that he is blind in both eyes with visual acuity of 5/200 or less or that he is a patient in a nursing home.  Accordingly, the question before the Board is whether the Veteran's service-connected disabilities, individually or collectively, require the Veteran to need regular aid and attendance of another person under the criteria defined in 38 C.F.R. § 3.352(a) described above.

The Veteran currently has a 40 percent rating for limitation of extension of his right knee, a 20 percent rating for left knee medial meniscus tear, a 10 percent rating for a right knee scar, a 10 percent rating for right knee patellofemoral syndrome, and a 100 percent rating for a mood disorder.  

In May 2011 the Veteran was afforded a medical and psychiatric VA examination.  

The medical examiner opined that the Veteran's physical disability due to his knee disability does not prevent him from performing activities of daily living such as eating and dressing.

However, the mental health examiner opined that the Veteran requires aid and attendance several days a week due to his deficiencies in self-care and independent and spontaneous care for himself.  Specifically, the examiner stated that the Veteran requires assistance with showering, dressing, and other activities of daily living due to the fact that his affect is so limited and constricted that he does not initiate activities on his own behalf anymore.  The Veteran also reported he does not drive because he becomes nervous and is afraid to do so due to all the medication he is on and said he only leaves the house to go to doctor appointments.  

The Veteran also submitted three VA Form 21-2680s, Examination for Housebound or Permanent Need for Regular Aid and Attendance, completed by his treating physicians.  The forms note that the Veteran's family members make all of his meals, although the Veteran is able to feed himself.  His family also helps him with tending to his hygiene needs and making sure he takes his medication.

As a preponderance of the evidence thus suggests the Veteran is in need of regular aid and attendance, the Board finds it should be granted.


ORDER

Special monthly compensation based on aid and attendance is granted.



____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


